                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

CHICO NAKIA CURRY                               §

VS.                                             §           CIVIL ACTION NO. 9:16cv189

J. HOLCOMB                                      §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Chico Nakia Curry, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending granting

plaintiff’s motion to dismiss his claim against defendant Jamarcus Goodall.
       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.        No objections to the Report and

Recommendation were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED.         Plaintiff’s motion to dismiss defendant

Goodall (doc. no. 39) is GRANTED and defendant Goodall is DISMISSED from this lawsuit.



       So Ordered and Signed
       Oct 12, 2019
